Citation Nr: 0615489	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-34 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel
INTRODUCTION

The veteran had recognized service from May 1945 to November 
1945.  He died on December [redacted], 1985.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO) which denied 
service connection for the veteran's cause of death because 
new and material evidence, adequate to reopen the claim, had 
not been submitted.


FINDING OF FACT

Evidence received since the August 2002 RO decision, 
considered in conjunction with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for the 
veteran's cause of death.  


CONCLUSIONS OF LAW

1.  The August 2002 RO decision, which denied service 
connection for the veteran's cause of death, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received subsequent to the August 2002 RO 
decision is not new and material; the claim for service 
connection for the veteran's cause of death is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a November 2003 letter, prior to issuance of the February 
2004 rating decision, VA informed the appellant of the 
evidence necessary to substantiate her underlying claim and 
provided information on new and material evidence.  The 
letter delineated evidence received by VA, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA, in effect, asked the 
appellant to provide any new and material evidence that 
pertains to her claim.  See also Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. Mar. 31, 2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Board notes that disability 
ratings are not applicable to dependency and indemnity 
compensation (DIC) claims.  In the present appeal, VA did not 
provide the veteran with notice of the specific type of 
evidence necessary to establish an effective date.  Despite 
any inadequate notice in this regard, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate effective date to 
be assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran's service medical records, certificates of death, 
private medical records, and various lay statements and 
doctor's statements have been associated with the claims 
file.  VA has provided the appellant with every opportunity 
to submit evidence and arguments in support of her claim, and 
to respond to VA notices.  The appellant and her 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

B. Law and Analysis

The Board has carefully reviewed the record and finds that 
the appellant has not submitted new and material evidence to 
reopen a previously denied claim for service connection for 
the cause of the veteran's death. 

The statutory and regulatory provisions that generally apply 
to service connection claims also govern determinations for 
service connection for a disability that caused or 
contributed to a veteran's death.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  In 
order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  

A claimant of DIC benefits under 38 U.S.C.A. § 1310 must 
establish that a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  38 U.S.C.A. § 1310(b) (West 2002); 38 
C.F.R. § 3.312 (2005).  The death of a veteran will be 
considered to have been due to a service-connected disability 
where the evidence establishes that a disability was either 
the principle or contributory cause of death.  38 C.F.R. § 
3.312(a) (2005).  A principal cause of death is one which, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b) (2005).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c) (2005).

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a) (2005).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

The evidence must be both new and material; if the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Evidence may be new and material where it contributes to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even if it does 
not warrant revision of a previous decision.  Hodge v. West, 
155 F.3d 1356 (1998). 

In an August 2002 rating decision, the RO previously 
considered and denied the appellant's claim for service 
connection for the veteran's cause of death.  In that 
decision, the RO found that an April 2002 medical certificate 
from Dr. F.B.A. was not properly supported by any medical 
documentation.  Dr. F.B.A. alleged that the veteran was 
treated for pulmonary tuberculosis (PTB) and emphysema, and 
that these disabilities contributed to the veteran's eventual 
cause of death due to lobar pneumonia.  The RO stated that 
PTB and emphysema were not service connected, that there was 
no evidence that any such disability was incurred in service, 
and that the evidence failed to show that the veteran's cause 
of death was related to military service.  

The Board notes that at the time of the veteran's death, he 
was not service-connected for any disability.  Two death 
certificates have been associated with the claims file, both 
apparently certified on December [redacted], 1985.  One death 
certificate shows that the veteran died on December [redacted], 1985 
with the immediate cause of death listed as bilateral lobar 
pneumonia.  A second death certificate shows that the veteran 
died on December [redacted], 1985 with the immediate cause of death 
listed as cardiac arrested, due to circulatory failure due to 
cardiomegaly.  

The Board finds that although the evidence submitted after 
the August 2002 rating decision is new, it is not material.  
Dr. F.B.A. submitted a new medical certificate in August 
2003, which had not been previously considered.  No other 
evidence has been submitted since the August 2002 rating 
decision.  

The August 2003 medical certificate from Dr. F.B.A. does not 
raise a reasonable possibility of substantiating the claim.  
In the August 2003 certificate, Dr. F.B.A. stated that the 
veteran became a chain smoker and developed symptoms of 
cough, fatigability, difficulty breathing, and occasional 
chest and back pain while in service.  Dr. F.B.A. stated that 
the veteran's smoking habit "must have been the cause of the 
Emphysema then Hypertension and PTB . . .  followed by a 
weakened body resistance and predisposition to secondary 
infection like the Lobar Pneumonia, Bilateral that finally 
caused his death." 

As mentioned above, the RO had previously considered an April 
2002 medical certificate from Dr. F.B.A. in the August 2002 
rating decision.  Dr. F.B.A. stated that the veteran had been 
a chain smoker, that this began in service, and that he had 
symptoms in service.  Dr. F.B.A. stated that the veteran's 
cause of death "must have been contracted due to the 
weakened resistance of the patient secondary to . . . 
Pulmonary Emphysema, PTB, and Hypertension," which in turn 
"must have been caused by his addiction to cigarettes."  
The Board finds that Dr. F.B.A.'s August 2003 statements are 
essentially duplicative of his April 2002 statements; thus, 
the August 2003 medical certificate is not material.  See 38 
C.F.R. § 3.156(a) (2005).  

C.  Conclusion

The preponderance of the evidence is against finding that the 
August 2003 medical certificate from Dr. F.B.A. is "new and 
material evidence" sufficient to reopen the veteran's claim 
of entitlement to service connection for the veteran's cause 
of death.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

The application to reopen a claim of entitlement to service 
connection for the veteran's cause of death is denied. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals





  Department of Veterans Affairs


